Title: To James Madison from Alexander J. Dallas, 7 July 1816
From: Dallas, Alexander James
To: Madison, James


        
          Dear Sir.
          7. July 1816.
        
        On the day of my departure from Washington, the Heads of Departments assembled at Mr. Monroe’s office, and considered all the subjects, which you had referred to them. Mr. Monroe will communicate the result to you; together with a statement of the measures suggested, in relation to Mr. Kusloff’s case.
        There is no business to trouble you with, from the Treasury; and there is neither foreign, nor domestic, intelligence beyond the articles to be found in the Newspapers. The subscription to the National Bank proceeds slowly, but steadily. There is perfect confidence, that it will exceed the amount of the capital, before the twenty days have expired. The New-England Federalists will subscribe freely; and they have already dispatched an Agent to Philadelphia, to negotiate for the election of Mr James Lloyd, as the President of the Bank. Mr. Willing declines; and Mr. Jones’s pecuniary situation, seems to present a serious difficulty, in the way of his advancement. If, however, the southern and western interests support him, I think his success probable. I am, Dear Sir, most respectfully & faithfully, Yr. obed Serv.
        
          A. J. Dallas.
        
      